Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 28th, 2019, and August 26th, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 13-24, 26, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouderkirk (US 6,565,982).

    PNG
    media_image1.png
    594
    608
    media_image1.png
    Greyscale

Regarding claim 13, Ouderkirk discloses an optical lens (Col. 17, line 49, “optical elements such as ophthalmic lenses”) comprising a substrate with a front main face and a rear main face (Col. 25, lines 27-32, “such devices can be used by applying them directly to the surface of a glass or plastic substrate”), at least one of the main faces being coated with an antireflection coating (Col. 22, line 22, “an antireflection (AR) coating to the reflecting polarizer”), wherein: 
in a range 0°-50° of angles of incidence                         
                            θ
                        
                     (as shown in Fig. 23), a mean light reflection factor Rv(                        
                            θ
                        
                    ) on said coated main face presents a minimum value Rvmin for an angle of incidence                         
                            θ
                        
                    min comprised in a range 20°-50° (as shown in Fig. 23, R for curve a reaches a minimum value at 43°), Rv(                        
                            θ
                        
                    ) being a weighted spectral reflection average over the whole visible spectrum 
Rvmin / Rv(15                        
                            °
                        
                    ) < 0.95, Rv(15°) being the mean light reflection factor for an angle of incidence θ of 15° on said coated main face (as shown in Fig. 23, Rvmin / Rv(15                        
                            °
                        
                    ) ≈ 0 since Rvmin ≈ 0%).
Regarding claim 14, Ouderkirk further discloses wherein Rvmin / Rv(15                        
                            °
                        
                    ) < 0.9 (as shown in Fig. 23, Rvmin / Rv(15                        
                            °
                        
                    ) ≈ 0 since Rvmin ≈ 0%).
Regarding claim 15, Ouderkirk further discloses wherein Rvmin / Rv(15                        
                            °
                        
                    ) < 0.8 (as shown in Fig. 23, Rvmin / Rv(15                        
                            °
                        
                    ) ≈ 0 since Rvmin ≈ 0%).
Regarding claim 16, Ouderkirk further discloses wherein Rv(15                        
                            °
                        
                    ) is lower than or equal to 1.5% on said coated main face (as shown in Fig. 23, Rv(15                        
                            °
                        
                    ) ≈ 0.5%).
Regarding claim 17, Ouderkirk further discloses wherein Rv(15                        
                            °
                        
                    ) is lower than or equal to 1% on said coated main face (as shown in Fig. 23, Rv(15                        
                            °
                        
                    ) ≈ 0.5%).
Regarding claim 18, Ouderkirk further discloses wherein Rv(15                        
                            °
                        
                    ) is lower than or equal to 0.75% on said coated main face (as shown in Fig. 23, Rv(15                        
                            °
                        
                    ) ≈ 0.5%).
Regarding claim 19, Ouderkirk further discloses wherein Rv(35                        
                            °
                        
                    ) is lower than or equal to 1.5% on said coated main face (as shown in Fig. 23, Rv(35                        
                            °
                        
                    ) ≈ 0.13%).
Regarding claim 20, Ouderkirk further discloses wherein Rv(35                        
                            °
                        
                    ) is lower than or equal to 1% on said coated main face (as shown in Fig. 23, Rv(35                        
                            °
                        
                    ) ≈ 0.13%).
Regarding claim 21, Ouderkirk further discloses wherein Rv(35                        
                            °
                        
                    ) is lower than or equal to 0.6% on said coated main face (as shown in Fig. 23, Rv(35                        
                            °
                        
                    ) ≈ 0.13%).
Regarding claim 22, Ouderkirk further discloses wherein Rv(                        
                            θ
                        
                    ) is lower than or equal to 1.5% on said coated main face, for each angle of incidence                         
                            θ
                        
                     ranging from 0                        
                            °
                        
                     to 45                        
                            °
                        
                     (as shown in Fig. 23, Rv(                        
                            θ
                        
                    ) is less than 0.55% over the range of 0                        
                            °
                        
                     to 45                        
                            °
                        
                    ).
	Regarding claim 23, Ouderkirk further discloses wherein Rv(                        
                            θ
                        
                    ) is lower than or equal to 1% on said coated main face, for each angle of incidence                         
                            θ
                        
                     ranging from 0                        
                            °
                        
                     to 45                        
                            °
                        
                     (as shown in Fig. 23, Rv(                        
                            θ
                        
                    ) is less than 0.55% over the range of 0                        
                            °
                        
                     to 45                        
                            °
                        
                    ).
	Regarding claim 24, Ouderkirk further discloses wherein Rv(                        
                            θ
                        
                    )is lower than or equal to 0.6%, for each angle of incidence 0 ranging from 0                        
                            °
                        
                     to 40                        
                            °
                        
                    , on said coated main face (as shown in Fig. 23, Rv(                        
                            θ
                        
                    ) is less than 0.55% over the range of 0                        
                            °
                        
                     to 40                        
                            °
                        
                    ).
Regarding claim 26, Ouderkirk further discloses wherein said antireflection coating displays a residual color with a hue angle h as defined in the international colorimetric system CIE L*a*b* ranging from 240° to 300°, for an angle of incidence of 15° (Col. 19, lines 49-57, “color may be introduced into the transmitted light”).
Regarding claim 29, Ouderkirk further discloses wherein said at least one main face coated with said antireflection coating is the rear face, and wherein the mean reflection factor Ruv on the rear face between 280 nm and 380 nm, weighted by the function W(                        
                            λ
                        
                    ) defined in the ISO 13666:1998 standard, is lower than 5%, for an angle of incidence of 35° (Col. 34, lines 11-18).
	Regarding claim 30, Ouderkirk further discloses further defined as an ophthalmic lens (Col. 17, line 49, “optical elements such as ophthalmic lenses”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk (US 6,565,982) in view of Tanaka (JPH09146039A, as evidenced by the machine translation).
Regarding claim 25, Ouderkirk discloses as is set forth in claim 13 rejection but does not specifically disclose wherein in the range 0°-50° of angles of incidence θ, the mean light reflection factor Rv(θ) on said coated main face presents a minimum value Rvmin for an angle of incidence θmin comprised in a range 20°-35°.
However Tanaka, in the same field of endeavor, teaches wherein in the range 0°-50° of angles of incidence θ (as shown in Fig. 5, x-axis represents the angle of incidence, y-axis vmin for an angle of incidence θmin comprised in a range 20°-35° (as shown in Fig. 5, curve 12 reaches a minimum at around 21°).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens of Ouderkirk with the wherein in the range 0°-50° of angles of incidence θ, the mean light reflection factor Rv(θ) on said coated main face presents a minimum value Rvmin for an angle of incidence θmin comprised in a range 20°-35° as taught by Tanaka, for the purpose of maintaining a low mean reflection across a broad range of angles of incidence (Pg. 4, lines 40-59).
Regarding claim 27, Ouderkirk discloses as is set forth in claim 13 rejection but does not specifically disclose wherein the front main face and the rear main face of the substrate are both coated with antireflection coatings, identical or different, having the Rvmin and Rvmin / Rv(15                
                    °
                
            ) properties.
However Tanaka, in the same field of endeavor, teaches wherein the front main face and the rear main face of the substrate are both coated with antireflection coatings, identical or different, having the Rvmin and Rvmin / Rv(15                
                    °
                
            ) properties (Pg. 4, lines 7-10, “the broadband antireflection film … it is formed on both surfaces of the lens”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens of Ouderkirk with the wherein the front main face and the rear main face of the substrate are both coated with antireflection coatings, identical or different, having the Rvmin and Rvmin / Rv(15                
                    °
                
            ) properties as taught by Tanaka, for the purpose of improving the user experience (Pg. 4, lines 1-10).
Regarding claim 28, Ouderkirk in view of Tanaka discloses as is set forth in claim 27 rejection but does not specifically disclose wherein: 0.159.(Rvfront(15                
                    °
                
            )+ Rvrear(15                
                    °
                
            )) +  0.341.(Rvfront(35                
                    °
                
            )+ Rvrear(35                
                    °
                
            )) ≤ 0.7 in which Rvfront(θ) and Rvrear(θ) respectively represent the mean light reflection factor Rv(θ) on the front main face and the rear main face of the substrate for an angle of incidence θ.
However Tanaka, in the same field of endeavor, teaches wherein: 0.159.(Rvfront(15                
                    °
                
            )+ Rvrear(15                
                    °
                
            )) + 0.341.(Rvfront(35                
                    °
                
            )+ Rvrear(35                
                    °
                
            )) ≤ 0.7 in which Rvfront(θ) and Rvrear(θ) respectively represent the mean light reflection factor Rv(θ) on the front main face and the rear main face of the substrate for an angle of incidence θ (Rv(15                
                    °
                
            ) ≈ 0.5 and  Rv(35                
                    °
                
            ) ≈ 0.13 based on the multilayer film of Ouderkirk. Tanaka teaches that the film is applied on both the front and rear main faces of the substrate. The front and rear Rv values would then be the same for both incidence angles. Therefore (Rvfront(15                
                    °
                
            )+ Rvrear(15                
                    °
                
            )) + 0.341.(Rvfront(35                
                    °
                
            )+ Rvrear(35                
                    °
                
            )) ≈ 0.248).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens of Ouderkirk in view of Tanaka with the wherein: 0.159.(Rvfront(15                
                    °
                
            )+ Rvrear(15                
                    °
                
            )) +  0.341.(Rvfront(35                
                    °
                
            )+ Rvrear(35                
                    °
                
            )) ≤ 0.7 in which Rvfront(θ) and Rvrear(θ) respectively represent the mean light reflection factor Rv(θ) on the front main face and the rear main face of the substrate for an angle of incidence θ as taught by Tanaka, for the purpose of improving the user experience (Pg. 4, lines 1-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        30 December 2021

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872